UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 99-1662



LAMARR BROWN,

                                              Plaintiff - Appellant,

          versus


INTERNATIONAL LONGSHOREMAN ASSOCIATION, Local
1248, AFL-CIO,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Raymond A. Jackson, District Judge.
(CA-98-1389)


Submitted: August 24, 1999                 Decided: October 15, 1999


Before ERVIN* and MICHAEL, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Lamarr Brown, Appellant Pro Se. Charles S. Montagna, MONTAGNA,
KLEIN & CAMDEN, L.L.P., Norfolk, Virginia, for Appellee.



     *
       Judge Ervin was assigned to the panel in this case but died
prior to the time the decision was filed. The decision is filed by
a quorum of the panel pursuant to 28 U.S.C. § 46(d).
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Lamarr Brown appeals the district court judgment granting sum-

mary judgment to the Appellee and dismissing his complaint alleging

that his union local engaged in unfair labor practices under 29

U.S.C. § 158 (1994).   We have reviewed the record and the district

court dismissal order and find no reversible error. Accordingly, we

affirm on the reasoning of the district court.   See Brown v. Inter-

national Longshoreman Ass’n Local 1248, No. CA-98-1389 (E.D. Va.

Apr. 16, 1999).*   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                           AFFIRMED




     *
       Although the district court’s judgment is marked as “filed”
on April 15, 1999, the district court’s records show that it was
entered on the docket sheet on April 16, 1999. Pursuant to Rules
58 and 79(a) of the Federal Rules of Appellate Procedure, it is the
date that the judgment was entered on the docket sheet that we take
as the effective date of the district court’s decision. See Wilson
v. Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                 2